IN THE SUPREME COURT, STATE OF WYOMING

                                             2014 WY 141

                                                                 OCTOBER TERM, A.D. 2014

                                                                          November 5, 2014


CAMERON CURTIS HAGEN,

Appellant
(Defendant),

v.                                                                  S-13-0069, S-14-0080

THE STATE OF WYOMING,

Appellee
(Plaintiff).

                       Appeal from the District Court of Natrona County
                          The Honorable W. Thomas Sullins, Judge

Representing Appellant:
      Office of the State Public Defender: Diane M. Lozano, State Public Defender;
      Tina N. Olson, Chief Appellate Counsel; David E. Westling, Senior Assistant
      Appellate Counsel. Argument by Mr. Westling.

Representing Appellee:
      Peter K. Michael, Attorney General; David L. Delicath, Deputy Attorney General;
      Jenny L. Craig, Senior Assistant Attorney General; Caitlin Frances Young,
      Assistant Attorney General. Argument by Ms. Young.

Before BURKE, C.J., and HILL, KITE, DAVIS, and FOX, JJ.


NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third. Readers
are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne, Wyoming
82002, of any typographical or other formal errors so that correction may be made before final publication in
the permanent volume.
BURKE, Chief Justice.

[¶1] In these consolidated appeals, Appellant, Cameron Curtis Hagen, challenges his
conviction for escape under Wyo. Stat. Ann. §§ 7-18-112 and 6-5-206(a)(i). He also
appeals the district court’s denial of his motion to correct an illegal sentence. We affirm.

                                                  ISSUE

[¶2]      Appellant states the issue as follows:

                  Did the trial court impose an illegal sentence by allowing a
                  conviction of escape when Appellant’s sentence on the
                  underlying conviction had been served and he was not being
                  legally detained?

                                                  FACTS

[¶3] Appellant was housed at a community corrections facility in Casper as a result of a
conviction for aggravated assault. On May 14, 2012, he checked out of the facility to go
to work. Appellant, however, never arrived at work, and proceeded to several
unauthorized locations before returning to the corrections facility after the time he was
required to report.

[¶4] As a result of this incident, the State charged Appellant with escape in violation of
Wyo. Stat. Ann. §§ 7-18-112 and 6-5-206(a)(i) (LexisNexis 2011).1 Appellant ultimately


1
    Those sections provide as follows:

                  § 7-18-112. Escape.

                  (a) An offender, parolee or an inmate is deemed guilty of escape from
                  official detention and shall be punished as provided by W.S. 6-5-
                  206(a)(i) if, without proper authorization, he:

                          (i) Fails to remain within the extended limits of his confinement
                          or to return within the time prescribed to an adult community
                          correctional facility to which he was assigned or transferred; or

                          (ii) Being a participant in a program established under the
                          provisions of this act he leaves his place of employment or fails
                          or neglects to return to the adult community correctional facility
                          within the time prescribed or when specifically ordered to do so.




                                                      1
entered a plea of nolo contendere, or “no contest,” to the charge. The district court
sentenced Appellant to 15 to 24 months in prison. Appellant timely appealed that
decision, which was assigned Docket No. S-13-0069.

[¶5] Appellant subsequently filed four motions in the district court: a motion for release
pending appeal, a motion to withdraw guilty plea, a motion to correct illegal sentence,
and a motion for sentence reduction. In his motion to withdraw his plea, Appellant
asserted that, “After entry of the judgment, Mr. Hagen discovered that at the time of the
alleged escape he had been mistakenly or intentionally denied earned good time and he
had actually served his sentence and should have been released prior to the incident
alleged as an escape.” To support his argument, Appellant attached a “Sentence
Information Document,” dated May 28, 2008, which listed his “Earliest Projected
Maximum Discharge Date” as November 11, 2011.2 The State filed a response
requesting dismissal of Appellant’s motion to correct an illegal sentence. The State
asserted that Appellant had provided the court with an “outdated and unreliable” sentence
information document, and attached a sentence information document dated March 8,
2012, which listed Appellant’s earliest discharge date as September 13, 2012. The State
also asserted that a motion to correct an illegal sentence presupposes a valid conviction
and could not be used to correct issues concerning the validity of a conviction. After a
hearing on Appellant’s motions, the court allowed Appellant to withdraw his motion for
release pending appeal and denied the remaining three motions.

[¶6] Appellant filed an appeal from the denial of his motion to correct an illegal
sentence, which was assigned Docket No. S-14-0080. That appeal was consolidated with
the appeal of the district court’s judgment. After briefing was submitted, the State filed a
motion to dismiss the consolidated appeals contending the appeals were moot because
Appellant challenged only the legality of his sentence on appeal and because he had
completed that sentence. We denied the motion, noting that Appellant had challenged the
conviction underlying his sentence.



               § 6-5-206. Escape from official detention; penalties.

               (a) A person commits a crime if he escapes from official detention.
               Escape is:

                       (i) A felony punishable by imprisonment for not more than ten
                       (10) years, if the detention is the result of a conviction for a
                       felony[.]
2
  The sentence information document also states that the earliest projected discharge date “is only a
projection for planning purposes and does not constitute an award of or entitlement to any good time
earnings or discharge date.”




                                                  2
                              STANDARD OF REVIEW

[¶7] Our standard for reviewing the denial of a motion to correct an illegal sentence has
been stated as follows:

                     A district court has discretion in ruling on a motion to
             correct an illegal sentence; consequently, we review the
             district court’s ruling for abuse of discretion. See, Whitten v.
             State, 2005 WY 55, ¶ 6, 110 P.3d 892, 894 (Wyo. 2005).
             However, “[t]he exercise of discretion in the context of a
             motion to correct an illegal sentence is limited to a
             determination by the trial court as to whether the sentence
             was legal or illegal.” Id. The determination of “whether a
             specific rule applies to a given set of facts is a question of
             law, requiring a de novo review.” Sweets v. State, 2001 WY
126, ¶ 9, 36 P.3d 1130, 1132 (Wyo. 2001). See also, Lee v.
             State, 2 P.3d 517, 525 (Wyo. 2000).

Gould v. State, 2006 WY 157, ¶ 7, 151 P.3d 261, 264 (Wyo. 2006).

                                     DISCUSSION

[¶8] In Docket No. S-13-0069, in claiming that his conviction should be overturned,
Appellant contends he should have been released from confinement on November 11,
2011, and that any detention beyond that point was illegal. He asserts that, “Since the
crime he is charged with necessitates an escape from ‘legal’ detention, his conviction
would be impossible and any sentence derived from such a conviction would also be
illegal.” Appellant claims that his good time calculation was altered, without a hearing,
after a change in the Department of Correction’s policy providing that any good time
credited or withheld prior to 2010 would not be subject to alteration. Appellant contends
that this action violates the constitutional prohibition against ex post facto laws.

[¶9] As noted above, Appellant entered an unconditional plea of nolo contendere to the
charge of escape. We have described a nolo contendere plea as follows:

             “Nolo contendere” means literally “I do not wish to contest.”
             It has the same effect as a plea of guilty for the purposes of
             the case, but it cannot be used as an admission in a civil case
             for the same act. It is an implied admission of every essential
             element of the offense for the purposes of the case. As such, it
             is in the nature of a compromise between the prosecution and



                                            3
                the accused for the purpose of disposing of the case. The
                court may accept it without first satisfying itself that the
                defendant committed the crime charged as it must do on a
                plea of guilty. Issues of fact do not remain, and, if accepted
                by the court, the court must enter judgment on the plea. 1
                Wright, Federal Practice and Procedure: Criminal, § 177
                (1969).

State v. Steele, 620 P.2d 1026, 1028 (Wyo. 1980). A nolo contendere plea waives all
issues but those related to jurisdiction and voluntariness of the plea. Van Haele v. State,
2004 WY 59, ¶ 20, 90 P.3d 708, 714 (Wyo. 2004); Ochoa v. State, 848 P.2d 1359, 1362
(Wyo. 1993); Small v. State, 623 P.2d 1200, 1202 (Wyo. 1981). Appellant, however,
does not challenge the district court’s jurisdiction, and he provides no argument
supporting a claim that his plea was not voluntary. Because Appellant has not asserted a
valid basis for challenging his conviction after a plea of no contest, we affirm the district
court’s decision in Docket No. S-13-0069.

[¶10] In Docket No. S-14-0080, Appellant challenges the district court’s denial of his
motion to correct an illegal sentence.3 Appellant’s brief is identical to the one filed in
Docket No. S-13-0069. An illegal sentence is one which exceeds statutory limits,
imposes multiple terms of imprisonment for the same offense, or otherwise violates
constitutions or the law. Gee v. State, 2014 WY 9, ¶ 7, 317 P.3d 581, 583 (Wyo. 2014).
Appellant does not contend that his sentence is illegal for any of these reasons. Rather,
Appellant claims that the Department of Corrections recalculated his credit for good time
accumulated prior to 2010, in violation of its policy change. Appellant asserts that this
action violated the prohibition against enactment of ex post facto laws. This claim,
however, does not present a challenge to the sentence resulting from Appellant’s escape
conviction. Rather, Appellant’s challenge is to the facts supporting the conviction. We
recognize that failing to receive proper credit for time served may result in an illegal
sentence. Cothren v. State, 2013 WY 125, ¶ 32, 310 P.3d 908, 916-917 (Wyo. 2013). In
the present case, however, Appellant does not contend he should have received credit
against his sentence for the escape conviction. Rather, Appellant challenges the
conviction itself, asserting that he was not properly credited with good time when serving
his sentence for aggravated assault. Appellant’s challenge to his conviction is not
properly asserted in a W.R.Cr.P. 35 motion to correct an illegal sentence. We have
repeatedly stated that “A motion to correct an illegal sentence is not available for an
attack on the validity of a conviction.” Lunden v. State, 2013 WY 35, ¶ 11, 297 P.3d 121,
124 (Wyo. 2013) (quoting Bird v. State, 2002 WY 14, ¶ 4, 39 P.3d 430, 431 (Wyo.


3
 We note that Appellant has not challenged the district court’s denial of his motion to withdraw his plea
or the denial of his motion for sentence reduction.




                                                   4
2002)). The district court properly denied Appellant’s motion to correct an illegal
sentence.

[¶11] Affirmed.




                                        5